DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending and have been examined.
This action is in reply to the papers filed on 04/12/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 04/12/2021, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 04/12/2021 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for making payments for services.
Claim 1 recites [a] method of transferring, the method comprising: outputting, to a terminal, action schedule information in which a plurality of services provided by each of a plurality of service providers and date and time on which each of the plurality of services is available for experience are associated with each other; acquiring user information in which an action history of a user who possesses the terminal and a settlement history regarding a settlement method of the user using electronic money are associated with each other; determining whether the user has experienced the plurality of services following the action schedule information, based on the user information; and performing a transfer process of transferring a predetermined rebate to an electronic money account associated with the terminal in a case where the user has experienced any one or more of the plurality of services.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 20 recites a method and, therefore, are directed to the statutory class of a process. Claims 1-7 (server/processor) and 8-14 (wallet system) recite a system/apparatus and, 
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B. 

Claim 20: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
20. A method of transferring, the method comprising:

No additional elements are positively claimed.

This limitation includes the step of outputting, to a terminal, action schedule information in which a plurality of services provided by each of a plurality of service providers and date and time on which each of the plurality of services is available for experience are associated with each other. 
But for the terminal, this limitation is directed to communicating known information (e.g., displaying, receiving, and transmitting information), in order to facilitate the making of payments for services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
outputting, to a terminal, action schedule information

This limitation includes the step of acquiring user information in which an action history of a user who possesses the terminal and a settlement history regarding a settlement method of the user using electronic money are associated with each other. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving and transmitting information) and/or acquiring known information, in order to facilitate the making of payments for services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.

This limitation includes the step of determining whether the user has experienced the plurality of services following the action schedule information, based on the user information. 
No additional elements are positively claimed.
This limitation is directed to making a determination using known information, in order to facilitate the making of payments for services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.

This limitation includes the step of performing a transfer process of transferring a predetermined rebate to an electronic money account associated with the terminal in a case where the user has experienced any one or more of the plurality of services. 
No additional elements are positively claimed.
This limitation is directed to making a transfer of electronic money to an account in order to facilitate the making of payments for services which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating and displaying data) such that they amount to no more than mere instructions to 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate and display data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed terminal merely displays data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claims 1 and 8 and CRM claim 15 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-7, 9-14, and 16-19 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application 
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims outputting information, acquiring information, making a determination, and performing a transfer. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from making payments for services. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705.
Regarding Claim 1. Stevens et al. 2016/0140507 teaches A server comprising a processor comprising hardware (Stevens et al. 2016/0140507 [Fig. 1; 0019] As shown in FIG. 1, computer system/server 112 in data processing system 100 is shown in the form of a general-purpose computing device. The components of computer system/server 112 may include, but are not limited to, one or more processors or processing units 116, a system memory 128, and a bus 118 that couples various system components including system memory 128 to processor 116.), the processor being configured to: output, to a terminal (Stevens et al. 2016/0140507 [0103 – input/output devices… displays] Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening I/O controllers.), action schedule information in which a plurality of services provided by each of a plurality of service providers and date and time on which each of the plurality of services is available for experience are associated with each other (Stevens et al. 2016/0140507 [0006 – optimal schedule appointment] The method, system or computer usable program product for optimizing a service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements; retrieving, from a service information system, service timing and inventory for performing a service to fulfill the service request; retrieving, from a scheduling system, a set of gaps in schedules that meet the customer timing and location requirements for a set of service providers which meet the service timing and inventory requirements, each schedule gap having a respective prior and subsequent location; utilizing a processor to determine an optimal schedule appointment for a first one of the set of service providers to perform the service during a first one of the set of schedule gaps, the optimal determination including service timing; transmitting an offer to the customer for the first service provider to perform the service to fulfill the service request during the optimal schedule appointment in the first schedule gap; and responsive to receiving a confirmation from the customer, scheduling the optimal schedule appointment during the first schedule gap of the first service provider. [0035 - Schedule management system] Schedule management system 330 includes a route system 332, a service time system 334, a service parts system 336, and a value system 338. These systems are managed by a schedule manager 339. Schedule management system 330 receives requests for service for certain geographic locations and then provides a set of recommended appointment times with expected values for each appointment. Potential customers can also be identified. [0088] Then in step 810, a set of potential services are identified which could be performed in the identified schedule opening. This includes limiting those services which could be performed by the service provider with the schedule opening. For example, the service provider may not be qualified to perform certain services. For another example, the service provider may not have the needed tools or parts available to perform certain services, especially if the schedule opening is for the current day. In step 815, a set of known customers are identified as potential customers that are proximately close to a route from the prior customer to the subsequent customer (i.e., those customers immediately prior to and subsequent to the schedule opening) and which may be interested in any of the set of potential services. That is, from the database of known prior customers or otherwise identified potential customers are identified based on their location and potential interest in services. By being proximately close to a route from the prior customer to the subsequent customer (or close to either customer), a potential customer could be reached by the service provider in time to perform some of the determined set of services. Proximately close means that the customer is close in driving time to the currently planned or reasonably alternate route from the prior to the subsequent customer. Only those customers which might be interested in the set of services are considered. This can include looking at prior customer history and customer preferences. For example, a customer who recently had a certain annual service performed would not be interested in the same service at this time. However, if certain non-emergency issues were found during that annual service, this may be a good time to schedule follow up services to take care of those issues. Then in step 820, the prior and subsequent customers can be contacted to find out if they have any nearby friends or neighbors which may be interested in some services as potential customers. A standard incentive could be provided such as a referral price break or other similar incentive could be provided.); acquire user information in which an action history of a user who possesses the terminal and a settlement history regarding a settlement method of the user using electronic money are associated with each other (Stevens et al. 2016/0140507 [0040 - purchase history and user preferences] Order management system 320 and schedule management system 330 utilize databases 340 located in service provider scheduling system memory for assisting in the service scheduling process. That is, these databases store information utilized by order management system 320 and schedule management system 330. These databases include an inventory 342, outstanding service orders 344, scheduled services 346, service type information 348, map and route information 350, work history 352, and purchase history and user preferences 354. Inventory 342 includes a current list of all services available, the tools, parts or other supplies needed or recommended to perform those services, whether those tools, parts or other supplies are in a warehouse or on a service provider vehicle, etc. This is important to maintain to avoid scheduling services where the appropriate tools, parts or other supplies needed are not available. Inventory 342 can include whether an item is allocated for a future service appointment but is still in warehouse inventory awaiting the service provider to pick it up from the warehouse. [0046 - Purchase history and user preferences] Purchase history and user preferences 354 includes information about various stated user preferences such as whether the user prefers certain appointment times and days, credit card information, etc. It can also include preferences and other attribute information about a user such as income level, whether the user owns pets, is married, etc. that may be obtained from third parties. Purchase history with user preferences 354 also include historical information regarding prior purchases including observed trends and other analytics for use as described below.); determine whether the user has experienced the plurality of services following the action schedule information, based on the user information (Stevens et al. 2016/0140507 [0086 – previous customer] In step 770, possible incentives are identified for the customers that are to be requested to approve the change of appointment time. This can occur while each customer is being notified or may be performed beforehand to be used if needed. The incentives need to be less than the value of schedule compression or a predetermined percentage of the value of schedule compression or other threshold. These incentives can be determined from a known set of incentives, from user preferences, and from the prior history of the customer. For example, one customer may prefer frequent flyer miles for a certain airline, while another customer may have previously accepted a discount on the service to be provided. Of course, in some cases, no incentives may be approved due to the low value of schedule compression or due to the conditions which the appointment was provided (i.e., there may have been notification of possible changes within certain parameters). Then in step 775, the customers are contacted and requested to approve the modifications to their appointments. If needed, incentives may be provided to encourage the customer to approve. Finally in step 780, those appointments that are approved for schedule compression are performed and any incentives provided and accepted by a customer are stored in memory for providing to the customer when the service has been completed by the service provider and paid for by the customer. Processing then ceases. [0045 – getting feedback from a current customer regarding experience with previous service or work performed] Work history 352 includes a work history for each service provider. This allows the system to determine the qualifications, experience and efficiency of each service provider for each type of service provided. This can also include information regarding positive and negative customer feedback for a given provider and customer. For example, if a customer has a negative experience with a service provider, then a different service provider should be sent to that customer for future service requests. Additional information about each provider may be stored such as qualifications, regional preferences, and other information helpful in assigning the service provider to customers.); and perform a transfer process of transferring a predetermined rebate to an electronic money account associated with the terminal in a case where the user has experienced any one or more of the plurality of services (Stevens et al. 2016/0140507 [0034 - contacts those potential customers with offers or other incentives to perform services] Order management system 320 includes a customer order system 322, a customer offer system 324 and a service provider system 326. Customer order system 322 receives requests for services from customers 372 and schedules appointments with those customers to fulfill those service requests. This can include customer order system 322 providing one or more appointments for the customer to select including providing discounts or other incentives for appointments at preferred times. Options for appointments and their relative values may be obtained from schedule management system 330. Customer offer system 324 identifies potential customers for services that are geographically proximate to an upcoming service appointment, and then contacts those potential customers with offers or other incentives to perform services for those geographically proximate customers. Service provider system 326 provides a list scheduled appointments for service providers with needed inventory for those appointments. Service provider system also accepts input from the service providers such as information regarding services provided and time taken, whether a follow up visit is needed, whether additional items may be needed in the follow up visit, whether the service provider vehicle has encountered mechanical issues causing a delay, etc. [0083 - another customer may have previously accepted a discount on the service to be provided] In step 730, possible incentives are identified for the customers that are to be requested to approve the change of service provider or change of appointment time. This can occur while each customer is being notified or may be performed beforehand to be used if needed. The incentives need to be less than the value of swapping or a predetermined percentage of the value of swapping or other threshold. These incentives can be determined from a known set of incentives, from user preferences, and from the prior history of the customer. For example, one customer may prefer frequent flyer miles for a certain airline, while another customer may have previously accepted a discount on the service to be provided. Of course, in some cases, no incentives may be approved due to the low value of swapping or due to the conditions which the appointment was provided (i.e., there may have been notification of possible changes within certain parameters). Then in step 735, the customers are contacted and requested to approve the modifications to their appointments. If needed, incentives may be provided to encourage the customer to approve. Finally in step 740, those appointments that are approved for swapping are exchanged and any incentives provided and accepted by a customer are stored in memory for providing to the customer when the service has been completed by the service provider and paid for by the customer. Processing then continues to step 750.).
Stevens et al. 2016/0140507 may not expressly disclose transferring a rebate to an account, however, Schwomeyer et al. 2018/0165705 teaches these features (Schwomeyer et al. 2018/0165705 [0190 - the system the system could deliver a $5 prepaid stored-value card to the consumer (either an electronic stored-value card (which may be digitally conveyed) to the consumer's account or a physical card to an address provided by the consumer) to satisfy the rebate request and that prepaid stored value card could comprise a value added component communicating and/or providing the consumer a coupon, savings, or other incentive related to a coffee-related product or service and/or an energy efficient air filter-related product or service that can be received by the consumer when the $5 prepaid stored-value rebate card is used for a particularly designated purchase or other use.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Stevens et al. 2016/0140507 to include the transferring a rebate features as taught by Schwomeyer et al. 2018/0165705. One of ordinary skill in the art would have been motivated to do so in order to transfer or refund a rebate or reward for completing a purchase or performing some action or activity associated with a transaction or service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 8. A wallet system comprising: 
a terminal comprising a first processor comprising hardware, the first processor being configured to acquire position information of a user; and 
a server comprising a second processor comprising hardware, the second processor being configured to 
output, to the terminal, action schedule information in which a plurality of services provided by each of a plurality of service providers and date and time on which each of the plurality of services is available for experience are associated with each other, 
acquire user information in which an action history of a user who possesses the terminal and a settlement history regarding a settlement method of the user using electronic money are associated with each other, 
determine whether the user has experienced the plurality of services following the action schedule information, based on the user information, and 
perform a transfer process of transferring a predetermined rebate to an electronic money account associated with the terminal in a case where the user has experienced any one or more of the plurality of services.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 15. A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute: 
outputting, to a terminal, action schedule information in which a plurality of services provided by each of a plurality of service providers and date and time on which each of the plurality of services is available for experience are associated with each other; 
acquiring user information in which an action history of a user who possesses the terminal and a settlement history regarding a settlement method of the user using electronic money are associated with each other; 
determining whether the user has experienced the plurality of services following the action schedule information, based on the user information; and 
performing a transfer process of transferring a predetermined rebate to an electronic money account associated with the terminal in a case where the user has experienced any one or more of the plurality of services.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 20. A method of transferring, the method comprising: 
outputting, to a terminal, action schedule information in which a plurality of services provided by each of a plurality of service providers and date and time on which each of the plurality of services is available for experience are associated with each other; 
acquiring user information in which an action history of a user who possesses the terminal and a settlement history regarding a settlement method of the user using electronic money are associated with each other; 
determining whether the user has experienced the plurality of services following the action schedule information, based on the user information; and 
performing a transfer process of transferring a predetermined rebate to an electronic money account associated with the terminal in a case where the user has experienced any one or more of the plurality of services.
Claim 20, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705; in further view of Brown et al. 2013/0297398. 
Regarding Claim 2. The server according to claim 1, Stevens et al. 2016/0140507 may not expressly disclose the following features, however, Brown et al. 2013/0297398 teaches wherein the processor is configured to perform, based on the user information, a billing process of billing savings in an electronic money account associated with the service provider that has provided the experience to the user, for the rebate (Brown et al. 2013/0297398 [0087 - the rebate service provider (RSP), which will connect the client electronically with its merchants and exchange accounts payable information] In a closed-loop network in accordance with the principles of the invention, a corporation (the client) will establish a contractual relationship with the rebate service provider (RSP), which will connect the client electronically with its merchants and exchange accounts payable information, for example, invoices ready for payment and process early payments. In doing so, the RSP codes analogous to credit card numbers (sixteen plus three digits long) will be allocated to purchasing agents (buyer employees) and all merchants as "network identifiers." Electronic bank information will be recorded for all network participants. Once this network of known buyers and merchants is established (and maintained over time), invoices for payment will be processed, and their subsequent early payments will be executed by the client using the RSP platform: These payments will be made using the network identifiers, thus keeping the exchange of information within this "closed loop" network.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Stevens et al. 2016/0140507 to include the billing process features as taught by Brown et al. 2013/0297398. One of ordinary skill in the art would have been motivated to do so in order to transfer or refund a rebate or reward for completing a purchase or performing some action or activity associated with a transaction or service which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 9. The wallet system according to claim 8, wherein the second processor is configured to perform a billing process of billing savings in an electronic money account associated with the service provider that has provided the experience to the user, for the rebate.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 16. The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute performing a billing process of billing savings in an electronic money account associated with the service provider that has provided the experience to the user, for the rebate.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705; in further view of Burger 2008/0243605.
Regarding Claim 3. The server according to claim 1, Stevens et al. 2016/0140507 may not expressly disclose the following features, however, Burger 2008/0243605 teaches wherein the processor is configured to determine an amount of the rebate in accordance with the number of services experienced by the user (Burger 2008/0243605 [0041 - number of … services used by the customer may increase the amount of discounts available to the customer] The categories for rewards providers may include sports, entertainment and leisure, kids and family, food and beverage, computers and electronics, apparel and fashion, home and garden, gifts and flowers, books and music, office and business, new cars and trucks, health and beauty, among others, as desired. The consumer may select more categories if more team services are utilized, such as loan, real estate selling, real estate buying, appraisal, inspection, termite inspection, title, escrow, etc. The number of mortgage and real estate services used by the customer may increase the amount of discounts available to the customer.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Stevens et al. 2016/0140507 to include the rebate/discount features as taught by Burger 2008/0243605. One of ordinary skill in the art would have been motivated to do so in order to incentivize behavior by coupling rebates with services which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 10. The wallet system according to claim 8, wherein the second processor is configured to determine an amount of the rebate in accordance with the number of services experienced by the user.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 17. The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute determining an amount of the rebate in accordance with the number of services experienced by the user.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705; in further view of Kobayashi 2013/0110689.
Regarding Claim 4. The server according to claim 1, Stevens et al. 2016/0140507 may not expressly disclose the following features, however, Kobayashi 2013/0110689 teaches wherein the processor is configured to determine the amount of the rebate in accordance with the time of the experience of the user (Kobayashi 2013/0110689 [0074] Moreover, for example, depending on a type of an article or a service for which a user uses a credit card, a time and date of the use, a shop at which the credit card is used, and the like, discount rates and discount amounts different from each other may be set. In other words, the amount of payment correction section 48 may make correction to reduce an amount of money corresponding to a discount rate or a discount amount determined depending on a type of an article or a service for which a user uses a credit card, a time and date of the use, a shop at which the credit card is used, and the like, from an amount of money to be subsequently paid by the user.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Stevens et al. 2016/0140507 to include the determine the amount of the rebate in accordance with the time … features as taught by Kobayashi 2013/0110689. One of ordinary skill in the art would have been motivated to do so in order to incentivize when a service is experienced which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 11. The wallet system according to claim 8, wherein the second processor is configured to determine an increased or decreased amount of the rebate in accordance with the time of the experience of the user.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 18. The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute determining the amount of the rebate in accordance with the time of the experience of the user.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705; in further view of Boldebuck 2007/0114289.
Regarding Claim 5. The server according to claim 1, Stevens et al. 2016/0140507 may not expressly disclose the following features, however, Boldebuck 2007/0114289 teaches wherein the processor is configured to determine the amount of rebate in accordance with the day of the week on which the user had the experience (Boldebuck 2007/0114289 [0034] Other possible benefits may be directly related to the products or services offered by the business. For example, a car dealership issuing the card 1 may provide a complimentary (free) oil change, car wash, car check-up, or rental car if the customer returns to the dealership with the card 1. In addition, the customer may be provided with a discount (e.g., 10%, 20%, etc.) on all goods and services offered by a business on the day (or for the week or some other amount of time) that the customer returns to the business with the card 1. If the customer does not return to the business within the allowed time, if any, the customer may not receive any of the possible benefits communicated to the customer.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Stevens et al. 2016/0140507 to include the determine the amount of the rebate in accordance with … features as taught by Boldebuck 2007/0114289. One of ordinary skill in the art would have been motivated to do so in order to incentivize when (e.g., day of the week) a service is experienced which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 12. The wallet system according to claim 8, wherein the second processor is configured to determine the amount of the rebate in accordance with the day of the week on which the user had the experience.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Regarding Claim 19. The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute determining the amount of the rebate in accordance with the day of the week on which the user had the experience.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705; in further view of Sueyoshi et al. 2020/0118104.
Regarding Claim 6. The server according to claim 1, Stevens et al. 2016/0140507 may not expressly disclose the following features, however, Sueyoshi et al. 2020/0118104 teaches wherein the processor is configured to determine the amount of the rebate in accordance with a settlement method designated by each of the plurality of service providers (Sueyoshi et al. 2020/0118104 [0050] In the next Step S36, the server 400 of the settlement service provider sends the list of terminal IDs of the real-shop terminals 200 and the terminal unique service information to the settlement gateway 100. Thus, the list of terminal IDs of the real-shop terminal 200 is held in the settlement gateway 100. The list of terminal IDs is associated with the terminal unique service information. For example, a special discount can be performed only in the real shop 200 in a specific area by the server 400 of a settlement service provider imparting the terminal unique service information to the real-shop terminal 200 in the specific area. [0063] Furthermore, the server 400 of the settlement service provider can determine whether or not to apply a special discount that is applied only to the specific terminal 200 in a settlement by receiving the real-shop terminal ID from the settlement gateway 100. In a case where the real-shop terminal ID which has been sent from the settlement gateway 100 corresponds to a terminal to which the special discount is applied, the settlement service provider applies the special discount in the settlement.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Stevens et al. 2016/0140507 to include the determine the amount of the rebate in accordance with … features as taught by Sueyoshi et al. 2020/0118104. One of ordinary skill in the art would have been motivated to do so in order to incentivize certain settlement options which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 13. The wallet system according to claim 8, wherein the second processor is configured to determine the amount of the rebate in accordance with a settlement method designated by each of the plurality of service providers.
Claim 13, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Stevens et al. 2016/0140507; in view of Schwomeyer et al. 2018/0165705.
Regarding Claim 7. Stevens et al. 2016/0140507 further teaches The server according to claim 1, wherein the processor is configured to: output service list information regarding services that may be provided by each of the plurality of service providers, to the terminal (Stevens et al. 2016/0140507 [0039 – list of services] Schedule manager 339 manages the interaction of the systems and databases to provide a set of recommended appointment times for a requested service by a customer or for a set of potential customers. This information is then used by customer order system 322 for a requesting customer, by customer offer system 324 for contacting potential customers, and by service provider system 326 to provide a list of scheduled services including a supplies list for the service providers. Schedule manager 339 can also assist in determining the service needed by a customer given a set of issues or problems. [0103 – I/O devices] Input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) can be coupled to the system either directly or through intervening I/O controllers.); acquire selection information indicating the service selected by the user from the service list information (Stevens et al. 2016/0140507 [0006 – receiving a service request or selection from the user/customer] The method, system or computer usable program product for optimizing a service provider schedule and route including receiving a service request from a customer, the service request including customer timing and location requirements; retrieving, from a service information system, service timing and inventory for performing a service to fulfill the service request; retrieving, from a scheduling system, a set of gaps in schedules that meet the customer timing and location requirements for a set of service providers which meet the service timing and inventory requirements, each schedule gap having a respective prior and subsequent location; utilizing a processor to determine an optimal schedule appointment for a first one of the set of service providers to perform the service during a first one of the set of schedule gaps, the optimal determination including service timing; transmitting an offer to the customer for the first service provider to perform the service to fulfill the service request during the optimal schedule appointment in the first schedule gap; and responsive to receiving a confirmation from the customer, scheduling the optimal schedule appointment during the first schedule gap of the first service provider.); and output rebate information related to the rebate or discount information to the terminal based on the selection information (Stevens et al. 2016/0140507 [0056] The customer is then offered the highest ranked or optimal schedule opening(s) (i.e., appointment) to choose from in step 460. This may be a single choice provided to the customer or a set of choices. The customer also has the opportunity to reject all appointment choices provided or to cancel the service request. If a scheduled opening is of particular value, an incentive may be offered to the customer to accept that scheduled opening. This incentive may be a discount, an award, and extended warranty, or other incentive to encourage the customer to accept the high value scheduled opening. Then in step 465, a response is received from the customer. If the customer choice is a cancellation of the service request, then processing continues to step 490. If the customer choice is a rejection of the offered schedule openings, then processing continues to step 470 where a second choice or set of choices is identified based on the earlier rankings and processing returns to step 460 to display those new choices to the customer. If the choice is of a selection of a provided scheduled opening in step 465, then processing continues to step 475. [0083] In step 730, possible incentives are identified for the customers that are to be requested to approve the change of service provider or change of appointment time. This can occur while each customer is being notified or may be performed beforehand to be used if needed. The incentives need to be less than the value of swapping or a predetermined percentage of the value of swapping or other threshold. These incentives can be determined from a known set of incentives, from user preferences, and from the prior history of the customer. For example, one customer may prefer frequent flyer miles for a certain airline, while another customer may have previously accepted a discount on the service to be provided. Of course, in some cases, no incentives may be approved due to the low value of swapping or due to the conditions which the appointment was provided (i.e., there may have been notification of possible changes within certain parameters). Then in step 735, the customers are contacted and requested to approve the modifications to their appointments. If needed, incentives may be provided to encourage the customer to approve. Finally in step 740, those appointments that are approved for swapping are exchanged and any incentives provided and accepted by a customer are stored in memory for providing to the customer when the service has been completed by the service provider and paid for by the customer. Processing then continues to step 750.).

Regarding Claim 14. The wallet system according to claim 8, wherein the second processor is configured to: output service list information regarding services that may be provided by each of the plurality of service providers, to the terminal; acquire selection information indicating the service selected by the user from the service list information; and output rebate information related to the rebate or discount information to the terminal based on the selection information.
Claim 14, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Lellouche 2015/0142543 [0017] In embodiments, for operating a customer network device of a customer that comprises: a communications component configured to communicate electronically over one or more networks; an image capture or scanner component; a graphical user interface (GUI) screen; a memory configured with one or more API's for access to a first server and a second server; a computer processor operatively connected to the image capture or scanner component, the GUI screen, and the memory, a method may comprise: a loyalty card association sub-method comprising: receiving, by the computer processor via the network communications component, a first list of a first plurality of retailers, and displaying, by a computer on a screen, the first list of the first plurality of retailers; receiving, by the computer processor via the network communications component, a selection of one of the retailers from the customer; imaging or scanning, by the image capture or scanner component, a coupon of a company issuer for a product or service to obtain a first coupon image or scan; transmitting, by the communications component, the first coupon captured image or scan to the first server with instructions to create a first electronic coupon and associate it to a loyalty card of the retailer selected; an online shopping cart sub-method, comprising: receiving, by the computer processor via the network communications component, a second list of a second plurality of etailers, for the online shopping sub-method; receiving a selection of one of the etailers from the second list from the customer; transmitting, by the network communications component, the selected etailer from the second list to the second server; obtaining, by the image capture or scanner component, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682